IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 105 WM 2018
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
RAYMON HARDEN,                               :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2018, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.